383 U.S. 575 (1966)
COUNTY BOARD OF ELECTION OF MONROE COUNTY, NEW YORK, ET AL.
v.
UNITED STATES.
No. 1040.
Supreme Court of United States.
Decided March 21, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF NEW YORK.
Louis J. Lefkowitz, Attorney General of New York, Jean M. Coon, Assistant Attorney General, Ruth Kessler Toch, Acting Solicitor General, and William A. Stevens for appellants.
Solicitor General Marshall for the United States.
PER CURIAM.
The appeal is dismissed for want of jurisdiction. Swift & Co. v. Wickham, 382 U.S. 111; Pennsylvania Public Utility Commission v. Pennsylvania Railroad Co., 382 U.S. 281.